Cassoday, O. T.
Court commissioners may be vested with “such judicial powers” as are “prescribed by law,” not exceeding tbe powers “of a judge of a circuit court at chambers.” Sec. 23, art. VII, Const.; Faust v. State, 45 Wis. 273, 276; Wis. Ind. School v. Clark Co. 103 Wis. 662, 663, 79 N. W. 422. Tbe statute provides that, except as therein otherwise provided, a
“judge or commissioner may exercise within his county the powers and shall be subject to the restrictions thereon of •a circuit judge at chambers, according to existing practice and these statutes, in all actions or proceedings in courts of record, but all such orders may be reviewed by the court.” Sec. 2815, Stats. 1898.
Upon the facts stated, there can be no question but what the court commissioner had jurisdiction upon habeas corpus to hear and determine whether the accused was imprisoned •contrary to law. Whether such determination was rightful is another question. If the state deemed such determination wrongful, then the order of the court commissioner discharging the accused in the case at bar was undoubtedly reviewable upon the merits in a proper proceeding by the circuit court. In re Hammer, 113 Wis. 96, 89 N. W. 111. A motion made in the ordinary way has recently been held by this court to be such proper proceeding. Id.; State ex rel. Gaster v. Whitcher, 117 Wis. 668, 94 N. W. 787, 789. No such motion was here made. On the contrary, the attempt was here made to review the order upon the merits upon the return to the writ of certiorari. As said in the case last cited, when a writ of certiorari “is used as the foundation for juris- • diction to bring up and decide upon the validity .of a judicial •determination by any body or officer, jurisdictional questions •only are reached, and such questions pertaining to the de*349termination made by tbe officer or body particularly complained of.” State ex rel. Gaster v, Whitcher, 117 Wis. 672, 94 N. W. 788. Tbe writ of certiorari, wbon used to test the validity of some judicial or quasi-judicial proceeding, as-here, only reaches jurisdictional errors. Id. Since tbe commissioner bad jurisdiction of tbe subject-matter on habeas corpus, any errors be may have committed in deciding any question of law or fact could not be reviewed by tbe circuit court on writ of certiorari. This being so, it is obvious that .the circuit court improperly reversed tbe order of tbe court commissioner for errors of judgment in determining the case upon tbe merits. Such error of tbe circuit court is properly roviewable by this court on this writ of error. Sec. 3043, Stats. 1898.
By tibe Court. — Tbe judgment of tbe circuit court is reversed, and tbe cause is remanded with direction to affirm the-order of tbe court commissioner.